Per Curiam:

At April term, 1891, the plaintiffs recovered judgment against Elizabeth Bunn and D. M. Bunn for $13,112.40, on a promissory note and six coupons, but the court refused to render judgment on three other coupons of $700 each, on the ground that the right of action thereon was barred by the statute of limitations. The plaintiffs excepted to this refusal of judgment on the three coupons, and on October 31, 1891, they instituted this proceeding in error. Before doing so, however, the defendants had paid and the plaintiffs received the full amount of the judgment rendered, together with interest and costs, and for *272this reason the defendants in error move to dismiss this proceeding; and the motion must be sustained, on the authority of Savings Bank v. Butler (just decided) and the cases therein cited.